Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the independent claims have been considered but are moot because the new ground of rejection includes a new reference combination that was not previously argued. Please see below for further details. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 10, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Biber (US 2013/0225980), in view of Menon (US 2014/0213886).

Regarding claim 1, Biber teaches a magnetic resonance (MR) local coil comprising: 
	a plurality of substrates that form a combined virtual surface [Figs. 3-8, see coil sections 1-4. See also rest of reference.]; 
	at least one conductor loop arranged on each substrate of the plurality of substrates [See Fig. 6-7, coil loops 400 are located on coil section 4. See also ¶0065, wherein antenna elements are located on the coil sections 1-4. See also rest of reference.]; and 
	an enclosure that surrounds the plurality of substrates at least partially, such that the plurality of substrates is arranged inside the enclosure, wherein the enclosure comprises an aperture [Fig. 8, cover plate 11 includes aperture 12. See also rest of reference.], 
	wherein the MR local coil is configured to allow a displacement of the plurality of substrates with respect to one another tangential to the virtual surface [See Fig. 6-8, wherein the spring 31/51 allows for displacement of the coil sections relative to each other in a tangential direction. See also rest of reference.].
	However, Biber is silent in teaching wherein the enclosure comprises an aperture that corresponds to openings in respective adjacent substrates of the plurality of substrates.
	Menon, which is also in the field of MRI, teaches a local coil that includes an enclosure [See Fig. 4-5, wherein the right RF coil includes an outer housing 96/114. The left RF coil is a mirror of the right RF coil as disclosed in Fig. 2 and ¶0038. See also rest of reference.] which comprises an aperture that corresponds to openings in respective adjacent substrates of the plurality of substrates [Fig. 4-5, wherein the outer housing aperture corresponds to holes in adjacent substrates 67 and 92/110 and 130. See also rest of reference.]. 
 [Menon - Fig. 6, see interventional device 142. See also rest of reference.]. This is especially useful for treatment or surgical purposes. 

Regarding claim 2, Biber and Menon teach the limitations of claim 1, which this claim depends from.
	Biber further teaches wherein at least one substrate of the plurality of substrates comprises two or more conductor loops [See Fig. 6-7, coil loops 400 are located on coil section 4. See also ¶0065, wherein antenna elements are located on the coil sections 1-4. See also rest of reference.].

Regarding claim 3, Biber and Menon teach the limitations of claim 1, which this claim depends from.
	Biber further teaches wherein the plurality of substrates, the conductor loops, or the plurality of substrates and the conductor loops are bendable [Fig. 8, wherein the coil sections 1-4 are bendable. See also ¶0009; ¶0067 and rest of reference.].

Regarding claim 5, Biber and Menon teach the limitations of claim 1, which this claim depends from.
	Biber further teaches further comprising a mechanism configured to restrict a possible displacement of the plurality of substrates with respect to one another tangential to the virtual surface [Fig. 6 and 8, wherein the return springs 31/51 will restrict movement. See also rest of reference.].

Regarding claim 6, Biber and Menon teach the limitations of claim 1, which this claim depends from.
	Biber further teaches wherein adjacent substrates of the plurality of substrates are connected by at least one connecting device, the at least one connecting device restricting the possible displacement of the plurality of substrates with respect to one another tangential to the virtual surface [Fig. 8, wherein the return spring 51 will restrict movement between the adjacent coil sections. See also rest of reference.].

Regarding claim 10, Biber and Menon teach the limitations of claim 1, which this claim depends from.
	Biber further teaches wherein the enclosure restricts a possible displacement of the plurality of substrates with respect to one another tangential to the virtual surface [Fig. 6-8, wherein the base plate 10 and cover plate 11 restrict the movement of the coil sections (when bent) to move closer to the center of the apparatus. See also rest of reference.].

Regarding claim 12, Biber and Menon teach the limitations of claim 1, which this claim depends from.
	Biber further teaches wherein projections of the plurality of substrates onto the virtual surface overlap at least partially [¶0072, ¶0074, wherein different coil sections can overlap. See also rest of reference.].

Regarding claim 13, Biber and Menon teach the limitations of claim 12, which this claim depends from.
	Biber further teaches wherein projections of the conductor loops onto the virtual surface overlap at least partially [¶0072, ¶0074, wherein different coil sections can overlap and the antenna elements located on the coil sections will then overlap. See also ¶0065, wherein antenna elements are located on the coil sections 1-4. See also rest of reference.].

Regarding claim 14, Biber and Menon teach the limitations of claim 12, which this claim depends from.
	Biber further teaches wherein the plurality of substrates are aligned parallel to one another in an overlap region of the projections of the plurality of substrates onto the virtual surface [Fig. 5, wherein the coil sections 1 and 4 and 2 and 4 overlap when the patient’s shoulder is position. See also ¶0072, ¶0074 and rest of reference.].

Regarding claim 15, Biber and Menon teach the limitations of claim 1, which this claim depends from.
	Biber further teaches wherein at least two substrates of the plurality of substrates have a same shape [Fig. 8, wherein coil sections 1 and 2 have the same shape. See also Fig. 6-7 and rest of reference.].

Regarding claim 16, Biber and Menon teach the limitations of claim 1, which this claim depends from.
[¶0065. See also Fig. 6, coil loops 400 and rest of reference.].
	However, Biber is silent in teaching an electronics unit.
	Menon, which is also in the field of MRI, teaches an electronics unit and the electronics unit arranged on at least some substrates of the plurality of substrates [¶0041. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Biber and Menon because both Biber and Menon are in the field of local coils for MRI, further Menon teaches that it is known to include through holes in the enclosure and other components of the RF coil so that different devices can be inserted into the RF coil [Menon - Fig. 6, see interventional device 142. See also rest of reference.]. This is especially useful for treatment or surgical purposes.

Regarding claim 17, Biber teaches a magnetic resonance apparatus comprising: 
	at least one magnetic resonance (MR) local coil [Figs. 3-8, see local coil. See also rest of reference.], each MR local coil of the at least one MR local coil comprising: 
		a plurality of substrates that form a combined virtual surface [Figs. 3-8, see coil sections 1-4. See also rest of reference.]; 
		at least one conductor loop arranged on each substrate of the plurality of substrates [See Fig. 6-7, coil loops 400 are located on coil section 4. See also ¶0065, wherein antenna elements are located on the coil sections 1-4. See also rest of reference.]; and 
		an enclosure that surrounds the plurality of substrates at least partially, such that the plurality of substrates are arranged inside the enclosure, wherein the enclosure comprises an aperture  [Fig. 8, cover plate 11 includes aperture 12. See also rest of reference.],
[See Fig. 6-8, wherein the spring 31/51 allows for displacement of the coil sections relative to each other in a tangential direction. See also rest of reference.].
	However, Biber is silent in teaching wherein the enclosure comprises an aperture that corresponds to openings in respective adjacent substrates of the plurality of substrates.
	Menon, which is also in the field of MRI, teaches a local coil that includes an enclosure [See Fig. 4-5, wherein the right RF coil includes an outer housing 96/114. The left RF coil is a mirror of the right RF coil as disclosed in Fig. 2 and ¶0038. See also rest of reference.] which comprises an aperture that corresponds to openings in respective adjacent substrates of the plurality of substrates [Fig. 4-5, wherein the outer housing aperture corresponds to holes in adjacent substrates 67 and 92/110 and 130. See also rest of reference.]. 
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Biber and Menon because both Biber and Menon are in the field of local coils for MRI, further Menon teaches that it is known to include through holes in the enclosure and other components of the RF coil so that different devices can be inserted into the RF coil [Menon - Fig. 6, see interventional device 142. See also rest of reference.]. This is especially useful for treatment or surgical purposes.

Claims 4, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Biber, in view of previously cited Menon, in view of Jones (US 2018/0263561).

Regarding claim 4, Biber and Menon teach the limitations of claim 1, which this claim depends from.
[¶0009-0010; ¶0067].	
	However, Biber and Menon are silent in teaching wherein the substrate comprise a circuit board material.
	Jones further teaches wherein the substrate comprise a circuit board material [¶0061. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Biber and Menon with the teachings of Jones because Jones similarly teaches a local coil for MRI and Jones teaches that it is known to include protect the components of the RF coil using an enclosure that can also provide other useful features such as waterproofing and added comfort [Jones - ¶0079. See also rest of reference.]. Further, it would have been obvious to try using the printed circuit board material because printed circuit boards and the coil section substrates, disclosed by Biber, are functionally equivalent.  

Regarding claim 11, Biber and Menon teach the limitations of claim 10, which this claim depends from.
	Biber further teaches wherein the enclosure comprises a first layer and a second layer [Fig. 7-8, base plate 10 and cover plate 11. See also rest of reference.],
	wherein the plurality of substrates are arranged between the first layer and the second layer [See Fig. 8, wherein coil sections can be between the plates when the coil sections are straight and flat. See also rest of reference.], 
[See Fig. 7-8, wherein plates 10-11 have edges. See also rest of reference.].
	However, Biber and Menon silent in teaching wherein the first layer and the second layer are arranged parallel to the virtual surface, herein the first edge and the second edge are joined together and form a combined edge, and wherein the combined edge restricts the possible displacement of the plurality of substrates with respect to one another tangential to the virtual surface.
	Jones, which is also in the field of MRI, teaches wherein the enclosure comprises a first layer and a second layer [Fig. 1-5b, wherein the plurality of layers 26/boards 22, 30, 40 are encapsulated by flexible housing 1B. See ¶0075 and rest of reference.], wherein the first layer and the second layer are arranged parallel to the virtual surface[Fig. 1-5b, wherein the plurality of layers 26/boards 22, 30, 40 are encapsulated by flexible housing 1B. See ¶0075 and rest of reference.], wherein the plurality of substrates are arranged between the first layer and the second layer [Fig. 1-5b, wherein the plurality of layers 26/boards 22, 30, 40 are encapsulated by flexible housing 1B. See ¶0075 and also rest of reference.],19 wherein the first layer has a first edge, and the second layer has a second edge, wherein the first edge and the second edge are joined together and form a combined edge [Fig. 5A and ¶0075. See also rest of reference.], and wherein the combined edge restricts the possible displacement of the plurality of substrates with respect to one another tangential to the virtual surface [Jones - Fig. 1-5b, wherein the plurality of layers 26/boards 22, 30, 40 are encapsulated by flexible housing 1B and the components are restricted to stay inside the flexible housing. See ¶0075 and also rest of reference.].
[Jones - ¶0079. See also rest of reference.].

Regarding claim 19, Biber and Menon teach the limitations of claim 11, which this claim depends from.
	Biber and Menon are silent in teaching wherein the combined edge forms a boundary of the aperture.
	Jones further teaches wherein the combined edge forms a boundary of the aperture [Fig. 2, wherein the cables will exit from 1. Fig. 5a, wherein the combined edge is shown and will have an opening for the cables. See also Fig. 5b, which includes plastic housing 65 wherein the bundle 47 of cables 52 is routed to a system cable junction board (not shown) housed within a plastic housing 65 that is mounted to the perimeter of the foam housing l B. Therefore, there is a hole/aperture in the enclosure.  See also rest of reference.] See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Biber and Menon with the teachings of Jones because Jones similarly teaches a local coil for MRI and Jones teaches that it is known to include protect the components of the RF coil using an enclosure that can also provide other [Jones - ¶0079. See also rest of reference.].

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Biber, in view of previously cited Menon, in view of Wiggins (US 2008/0007250).

Regarding claim 7, Biber and Menon teach the limitations of claim 6, which this claim depends from.
	Biber and Menon are silent in teaching wherein the at least one connecting device comprises a connecting element that is fed through openings in respective adjacent substrates of the plurality of substrates.
	Wiggins further teaches wherein the at least one connecting device comprises a connecting element that is fed through openings in respective adjacent substrates of the plurality of substrates [Fig. 14, wherein rivet 904 goes through the coils and substrates. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Biber and Menon with the teachings of Wiggins because Wiggins, similar to Biber and Menon, teaches a local coil for MRI wherein the coil elements are able to move relative to each other [Wiggins - ¶0075. See also rest of reference.] and Wiggins teaches it is known in the art to use connecting devices to keep the local coils together, while they are moving [Wiggins – Fig. 14. See also rest of reference.], similar to Biber [Biber -¶0033-0034]. 

Regarding claim 8, Biber, Menon, and Wiggins teach the limitations of claim 6, which this claim depends from.
	Biber is silent in teaching wherein at least one of the openings has a larger dimension in a first direction tangential to the virtual surface than in a direction that is orthogonal to the first direction and tangential to the virtual surface.
	Menon further teaches wherein at least one of the openings has a larger dimension in a first direction tangential to the virtual surface than in a direction that is orthogonal to the first direction and tangential to the virtual surface [See holes pointed to with solid line in angled surface Medial grid plates in Figs. 5-6. See directions with dotted lines. See also rest of reference.].
	
    PNG
    media_image1.png
    341
    441
    media_image1.png
    Greyscale

	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Biber and Menon because Menon [Menon – Fig. 5-6]. Openings with different dimensions allow for whatever is being inserted into the hole (like linking elements or interventional instruments) to have different available movement. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385.  The examiner can normally be reached on Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/RISHI R PATEL/Primary Examiner, Art Unit 2896